•           •           •     
  •          •         •




MEMORANDUM OPINION

No. 04-10-00438-CV

Edward R. BENAVIDES,
Appellant

v.

Johanna BENAVIDES,
Appellee

From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CI-11998
Honorable Peter A. Sakai, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: July 14, 2010 

DISMISSED
            On June 17, 2010, we ordered appellant, Edward R. Benavides, to provide written proof to
this court by June 28 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the
clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee.  See Tex. R. App. P. 20.1 and 35.3(a).  We advised appellant that if
he failed to respond appropriately within the time provided, the appeal would be dismissed. 
Appellant responded by letter dated July 1, 2010, stating he does not want to pursue this appeal.  We
therefore dismiss this appeal. 
                                                                                    PER CURIAM